                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

ABSOLUTE    ACTIVIST    VALUE
MASTER     FUND      LIMITED,
ABSOLUTE   EAST   WEST   FUND
LIMITED, ABSOLUTE EAST WEST
MASTER     FUND      LIMITED,
ABSOLUTE EUROPEAN CATALYST
FUND    LIMITED,     ABSOLUTE
GERMANY     FUND     LIMITED,
ABSOLUTE INDIA FUND LIMITED,
ABSOLUTE      OCTANE     FUND
LIMITED,   ABSOLUTE    OCTANE
MASTER FUND LIMITED, and
ABSOLUTE RETURN EUROPE FUND
LIMITED,

           Plaintiffs,

v.                                  Case No:   2:15-cv-328-FtM-29MRM

SUSAN ELAINE DEVINE,

           Defendant.


                             OPINION AND ORDER

     This matter comes before the Court on defendant's Emergency

Motion for a Stay of the Court's January 10, 2020 Opinion and Order

(Doc. #796) filed on January 17, 2020.          Defendant filed a Notice

of Appeal (Doc. #795) from the Opinion and Order (Doc. #794), which

directed defendant to comply with the terms of the Protective

Order,   and   seeks    a   stay   pending   resolution   of   her   appeal.

Plaintiffs filed an Opposition (Doc. #798) on January 21, 2020.

For the reasons set forth below, the motion is denied.
       It is well-settled that:

            the power to stay proceedings is incidental to
            the power inherent in every court to control
            the disposition of the causes on its docket
            with economy of time and effort for itself,
            for counsel, and for litigants. How this can
            best be done calls for the exercise of
            judgment, which must weigh competing interests
            and maintain an even balance.

Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936).          “[T]he factors

regulating the issuance of a stay are generally the same: (1)

whether the stay applicant has made a strong showing that he is

likely to succeed on the merits; (2) whether the applicant will be

irreparably injured absent a stay; (3) whether issuance of the

stay will substantially injure the other parties interested in the

proceeding; and (4) where the public interest lies.”            Hilton v.

Braunskill, 481 U.S. 770, 776 (1987) (collecting cases).                Even

without a showing of a likelihood of success on the merits, a stay

may be granted if the balance of the equities weighs heavily in

favor of granting the stay.       Garcia-Mir v. Meese, 781 F.2d 1450,

1453   (11th   Cir.   1986).   The   Court   finds   that   defendant   has

established none of the factors required to justify a stay.

       The Court finds that defendant is not likely to prevail on

the merits on appeal.     The substantive litigation in this case has

long concluded, and it is clear that the Court had the authority

to modify its own Protective Order, both explicitly (Doc. #64, p.

8, ¶ 19), and inherently.         Indeed, defendant had requested a

significant modification by the Court, which the Court declined.


                                  - 2 -
     Additionally, defendant mis-reads the Court’s Opinion and

Order to the extent she argues that the Court modified paragraph

14 of the Protective Order by narrowing its parameters to an MLAT

proceeding.     Under paragraph 14 of the Protective Order, the

parties may disclose discovery materials marked confidential if

necessary to comply with a subpoena or order of any court, or based

on a request for information from any criminal authority.                      By

accepting plaintiffs’ offer to retain a copy of the confidential

information “until the conclusion of the Swiss proceedings so that

those materials will be available should the Swiss seek to obtain

them through an MLAT proceeding”, the Court did not narrow or

modify paragraph 14.           The Court simply imposed an additional

obligation not previously required.              Plaintiffs were ordered to

retain a copy of the Confidential documents “until the conclusion

of the Swiss proceedings” in case they are requested by the Swiss.

The Court did not limit the retention to an MLAT proceeding.

     The    Court     also    finds    that    defendant    will    not   suffer

irreparable injury if a stay is denied.                   While the Court has

mitigated   potential        injury   by    accepting   plaintiffs’    offer   to

maintain copies of the Confidential Material, the Court will

further    mitigate    potential      injury    by   requiring     defendant   to

deposit its copy of the Confidential Material under seal with the

Clerk of the Court pending the appeal.               While plaintiffs have a

substantial   interest        in   either    retrieving    their   Confidential



                                      - 3 -
Material or ensuring that it has been destroyed, the Court finds

they will not suffer substantial harm by having the documents

maintained under seal by the Clerk of the Court.        The Court further

finds that no public policy is implicated by denial of a stay or

custody of the material by the Clerk of the Court.

     Accordingly, it is hereby

     ORDERED:

     1. Defendant's Emergency Motion for a Stay of the Court's

          January 10, 2020 Opinion and Order (Doc. #796) is DENIED.

     2. Defendant    shall    deposit   under   seal   her   copy   of   the

          Confidential documents which are subject to the Protective

          Order with the Clerk’s Office on or before January 24,

          2020.   Each package or container of documents shall be

          identified with the caption of the case and a prominent

          indication that it is being filed under seal pursuant to

          this Opinion and Order.

     3. The Clerk’s Office shall maintain the documents under seal

          pending further order of the Court.

     DONE and ORDERED at Fort Myers, Florida, this             22nd      day

of January, 2020.




Copies:   Counsel of Record




                                  - 4 -
